Citation Nr: 0307961	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  98-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1969 
to January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio.  

In July 2001, the Board remanded this issue to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran does not have PTSD due to military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.304(f) (2002);  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim. In addition, 
in November 2001, the RO contacted the veteran and notified 
him of the evidence needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
for PTSD requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and (3) credible 
supporting evidence that the claimed stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f).

Where, however, VA determines that the veteran did not engage 
in combat, or was not a prisoner of war (POW), or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor. Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor. 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001); Gaines 
v. West, 11 Vet. App. 353, 357-358 (1998).

Any current PTSD diagnosis should comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130 (2001), which 
reflects a subjective stressor standard.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.

The veteran contends that service connection is warranted for 
PTSD.  He has provided several stressors, including  the 
stressor of the death of his friend SP4 Norman Fred Paley.  
In a report submitted by the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) dated in 
May 2000, and an undated Internet report, it is documented 
that SP4 [redacted]
died in November 1970 in an air 
crash, and that he was assigned to the veteran's military 
division.  Thus, the veteran's stressor has been verified.  
The Board must now decide if the veteran has PTSD related to 
that stressor.  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a psychiatric disability.  On 
separation in July 1969, he denied having any nervous trouble 
of any sort, and on psychiatric clinical evaluation, he was 
found to be normal.  The veteran served in Vietnam from 
November 1969 to July 1971.  His MOS was aircraft mechanic.  
The records do not show that he received any awards or medals 
which would show participation in combat.  

Private medical records show treatment in 1979 for a 
psychosis secondary to drugs.   Substance abuse was 
diagnosed.  Subsequent private records show treatment for 
depression and passive-aggressive personality beginning in 
1982.  In March 1995, questionable PTSD was noted.  

VA outpatient records show a diagnosis of questionable PTSD 
in April 1995.  In June 1995, the clinician found, history of 
PTSD.  

On VA examination in June 1996, the veteran reported that he 
was a helicopter repairman in Vietnam and that the shooting 
and killing of people there was traumatic to him.  His 
current complaints were noted to include sleep problems, 
depression, flashbacks, and isolation.  The diagnoses were; 
major depression; history of polysubstance abuse; and rule 
out PTSD.  

In a January 1998 letter, a VA clinician noted that the 
veteran had been accepted into a twelve week treatment 
program for substance abuse and PTSD.  

In May 1998, the veteran reported that he was a helicopter 
mechanic in Vietnam and he offered information regarding his 
stressors in service.  Among those reported was that in 
February or March 1971, a crew chief named [redacted]
died 
in a helicopter crash.  He stated that Mr. [redacted]
 was his 
friend, and that he never knew if the death was his fault 
because he had overlooked something or if it was due to 
hostile fire.  At his personal hearing in October 1998, the 
veteran reiterated this incident as well as instances of a 
rocket attack and a fragging incident.  A complete transcript 
is of record.  

In a May 2000 letter, the USASCRUR sent to the RO documents 
that confirm that the [redacted]
died in November 1970 
as the result of an air crash and that this person was in the 
same division as the veteran, that is, the 101st Airborne 
Division.  

The veteran was examined by VA in July 2002.  The examiner 
noted the veteran's history and that records dating back to 
1979 and to 1997 do not mention PTSD, but multiple substance 
abuse and dysthymia or depression as the major diagnosis.  On 
examination, he was pleasant, cooperative and appropriate 
with good abstraction and concentration.  It was noted that 
there was no evidence of psychosis.  The examiner noted that 
the veteran reported traumatic events in service, including 
the death of a friend, [redacted]
, in a helicopter crash.  
The examiner noted that specific PTSD symptomatology was 
scarce.  It was stated that the veteran reports recurrent 
recollections of Vietnam, but that it was not clear to what 
extent these were intrusive or even distressing.  It was 
pointed out that at least currently there had been no 
recurrent nightmares, dreams or flashbacks.  There were no 
efforts to avoid thoughts or feelings associated with the 
trauma, nor efforts to avoid people or activities that arouse 
recollections of the trauma.  It was stated that there may be 
diminished interest in general, also a general feeling of 
detachment and not having a specific goal for productive 
activity, but that on the other hand, he had evidence of 
persistent symptoms of arousal, including difficulty falling 
or staying asleep, irritability, difficulty concentrating, 
hypervigilance and questionably exaggerated startle response.  
During the interview, he did not endorse every question or 
item indiscriminately; and it was stated that there was no 
effort to exaggerate.  The diagnoses were: AXIS I:

1)	Alcohol dependence, in remission.
2)	Marijuana abuse/dependence.
3)	Substance induced affective disorder, not otherwise 
specified.
4)	Rule out post-traumatic stress disorder.

The examiner summarized that the veteran's history and 
presentation in this interview did not provide strong support 
for a diagnosis of post-traumatic stress disorder, and that 
his primary psychiatric disorders have to do with chronic 
substance abuse, in remission, these are the alcohol, but 
still ongoing are the marijuana, and depressive affective 
disorders that are likely to be due or linked to substance 
abuse.  It was noted that the involvement in the Transcend 
Program, a program for the treatment of veterans with 
substance abuse and post-traumatic stress disorder, was the 
only historical event that supports post-traumatic stress 
disorder, although assessments delineating clearly that the 
veteran met post-traumatic stress disorder diagnostic 
criteria at that time could not be located.  The examiner 
suggested, therefore, that there be an independent second 
evaluation with the diagnosis of post-traumatic stress 
disorder as the primary question, perhaps with the use of 
psychological tests. 

The veteran was examined by VA in November 2002.  He reported 
that his main PTSD symptom was isolating himself.  He 
reported that he thinks about being in Vietnam.  The 
diagnoses were: alcohol dependence; cannabis dependence; and 
history of depression and anxiety, presently in remission.  
The examiner opined that the veteran did not suffer from 
PTSD.  It was stated that he did not meet the stressor 
criteria and he did not have any persistent re-experiencing 
of any stressor as defined in DSM IV.  It was reported that 
his major problems were ongoing substance abuse.  

In December 2002, the veteran underwent a VA psychological 
evaluation. His claims file was reviewed, and his history was 
recorded.  His military stressors included the death of a 
soldier who was killed in a helicopter crash.  Psychiatric 
tests were administered, including the MMPI-2, the 
Mississippi Scale and the Impact of Event Scale-Revised. It 
was stated that the analysis of the validity scale 
configuration suggested that the veteran attempted to respond 
to the items in a valid and consistent manner, and that 
individuals with similar response styles were generally seen 
as readily admitting to personal and emotional difficulties 
and requesting assistance in dealing with these problems.  
The examiner stated as to the results of testing:
 The resultant MMPI-2 clinical profile suggests the presence 
of severe depression, with significant worry and pessimism. 
Multiple symptoms of psychological distress often present in 
persons with similar profiles, including depressed mood, 
nervousness, fatigue, poor self-esteem, insomnia, appetite 
disturbance, and a preoccupation with personal deficiencies.  
Chronic worry, ruminative guilt, and self-blame are common.  
Social adjustment is likely to be poor, and may be 
characterized by poor judgment and an inability to profit 
from experience. Superficial and shallow relationships are 
common in such persons .  Varied medical complaints are also 
suggested.  The PK-index, often elevated in persons with 
PTSD, is significantly elevated in this profile.

On the Mississippi Scale, a measure of PTSD-specific 
symptomatology, [redacted] scored 127, suggesting clinically 
significant post-trauma-like pathology.

Conversely, on the Impact of Event Scale-Revised, [redacted] 
responded relative to the event "death of close friend" in 
November 1970.  His responses indicate that he sometimes 
experiences intrusive thoughts or memories of this event 
(M=3.3), but that he rarely exhibits avoidance syndrome 
(M=2.l).
  DIAGNOSTIC IMPRESSIONS: Based upon review of available 
records and results of the current examination, the DSM-IV 
diagnostic impression is as follows: Axis	I: Major 
Depressive Disorder, Recurrent (296.30) 
		Cannabis Abuse (305.20) 
		Alcohol Abuse (305.00) (r/o Dependence) 
With respect to military-related PTSD, [redacted] available 
history, self-report in clinical interview, and 
psychological testing provide a mixed picture. In this 
evaluation, he presented the same "traumas" as are 
generally reported in his C-file. Both in interview, and on 
objective testing with the Impact of Event Scale, [redacted] 
provides evidence of ongoing intrusive thoughts and memories. 
However, he denies in interview, and on testing, the 
avoidance phenomena which are integral to a diagnosis of 
post-trauma syndrome. His personality testing results on the 
MMPI-2 indicate severe psychological distress with 
depression and worry, social maladjustment, and poor self-
esteem.  Persons with PTSD often present with similar symptom 
profiles, but this instrument is not diagnostic of a PTSD 
syndrome.  Rather, this profile is indicative of a person 
with chronic depression and anxiety.  On the Mississippi 
Scale, a more direct measure of military-PTSD symptoms, 
[redacted] scored over the generally accepted cut-off of 
107, suggesting clinically significant symptoms of this 
syndrome.

In essence, [redacted] presents the primary traumatic, life-
changing experience of his military experience in Vietnam as 
the initiation of his drug use. ......... The experience of 
depression, worry, pessimism, and anxiety, which he 
attributes to Vietnam, is genuine according to the current 
and past available psychological testing.  However, the 
psychological distress appears to be more directly related to 
the life-pattern of addiction that began during the military, 
rather than to any specific event. 

[Redacted] does present with what is assessed by this 
examiner as possibly severe depression currently.  He has a 
history of depression that is consistently documented in his 
records, and is evident in his past psychological 
evaluations. It is possible that a diagnosis of chronic 
depression (i.e. Dysthymia) is warranted, but it is unknown 
to this writer whether he first experienced dysthymia prior 
to his first Major Depressive episode.

Clinically, [redacted] was encouraged to contact a mental 
health clinic for closer monitoring of his psychiatric 
condition.  Addiction rehabilitation is also recommended.

In December 2002, the veteran was examined by VA for another 
opinion.  The claims file and the psychological evaluation 
performed previously were reviewed.  The veteran was 
examined.  The examiner concluded that the veteran did not 
meet the DSM-IV criteria for PTSD.  He stated:


The patient does not meet DSM-IV criteria for post-traumatic 
stress disorder. In regards to criteria A delineating a 
stressor, the patient describes three stressors from Vietnam.  
He does not, however, describe having actually witnessed sad 
events nor does he describe his response to the events at the 
time of there (sic) occurrence as being one of intense fear, 
helplessness or horror.  More likely he describes his delayed 
response to these events generally in terms of survivor 
guilt.  In terms of criterion B which calls for 
reexperiencing of his trauma he does describe certain noises 
and/or smells that make him feel as if he was back in Vietnam 
in general. 

He did not describe feeling as if any one particular 
traumatic event were recurring. In terms of criterion C which 
asks for three indications of persistent avoidance, the 
patient does talk about having fewer interests in activities 
and people but again does not relate it to a specific trauma 
from Vietnam and his decreased interest in activities and 
people could easily be accounted for by his diagnosis of 
major depression. In terms of criterion 0 which is indicated 
by sym p toms of increased arousal, he does describe having 
problems falling asleep as well as having an exaggerated 
startle response. 

Diagnoses: The patient describes symptoms that meet criteria 
for major depressive disorder, either recurrent or 
continuous, in that he describes feeling depressed most of 
the day every day. He describes a diminished interest in 
activities that he previously found enjoyable. He described a 
problem with insomnia and a sense of fatigue or loss of 
energy. He also described what could be interpreted as 
inappropriate guilt and feelings of not being worthy of 
having survived Vietnam. He stated that he has problems with 
his concentration and he often has recurrent thoughts of 
death and that perhaps he should have died while he does not 
have actual suicidal ideation. 
I )AXIS I 1)	Major depressive disorder. 2)	Alcohol 
dependence. 3)	Cannabis abuse. 4) Rule out dysthymia. 

OTHER OPINION: The request that accompanied the examination 
was to offer a second evaluation as to whether the veteran 
has PTSD related to military service including integration of 
psychological testing and previous examination. As stated 
above, the patient does not meet criteria for PTSD. The 
symptoms he describes and which he attributes to PTSD, 
however, can be attributed to major depression that is either 
recurrent and followed by a period of chronic low grade 
depression which would be called dysthymia or he could have 
major depression that is recurrent and continuous and simply 
not in complete remission. 

INTEGRATED SUMMARY AND CONCLUSIONS: Again, as stated, the 
patient does not meet criteria for PTSD. The symptoms he 
describes that are impeding his psychosocial functioning can 
be attributed to major depression as well as his substance 
use. Certainly when the patient is suffering from a major 
depressive episode he has recurrent thoughts and ruminations 
about his experiences in Vietnam, however, it cannot be said 
whether this is a causative factor in his depression or not. 

In this case, the Board finds the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from PTSD related to his military service.  The Board 
finds highly probative the VA examinations of July, November 
and December 2002, which concluded that the veteran did not 
meet the criteria necessary for a diagnosis of PTSD.  These 
examinations included a review of the claims file and 
examination of the veteran.  In addition, psychological tests 
were preformed and supported the VA examiners findings.  
Rationale was provided by the examiners as well.  

Further, the Board finds that while the veteran was diagnosed 
with PTSD in outpatient treatment records, this evidence is 
of little probative value.  There is no credible evidence in 
those records to show that any diagnosis of PTSD was related 
to verified service-incurred stressors.  The examiners 
offered no indication of the clinical criterion used to 
support the finding and there is nothing to show that the 
veteran's records were reviewed in conjunction with the 
finding.  

In making the above determination, the Board notes that it is 
the Board's responsibility to weigh the credibility and 
probative value of the evidence and, in so doing, the Board 
may accept one medical opinion and reject others.  Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The veteran claims that his PTSD is a result of his friend 
being killed that attack.  This stressor has been verified.  
However, since the veteran has not been found to have PTSD 
related to that stressor, a criterion necessary for service 
connection, that is a current diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV] 
have not been met.  

In reaching this decision the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).



ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


